 

Snell & Wilmer
LAW léll;:lCES

 

3883 HOWARD HUGHES PARKWAY, Sl_llTE llOO

LAS VEGAS, NEVADA 89169
(702)784-5200

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Nathan Kanute, Esq.

Nevada Bar No. 12413

Erica Stutman, Esq.

Nevada Bar No. 10794
SNELL & WILMER L.L.P.
50 W. Libelty Street, Ste. 510
Reno, NV 89501-1961
Telephone: (775) 785-5440
Facsimile: (775) 785-5441

Ernail: nkanute@swlaw.com
estutman@ swlaw.corn

Attomeys for HSBC BANK USA, N.A.

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

MATT P. JACOBSEN, CASE NO. 3:15-cv-00504-MMD-VPC
Plaintiff, ORDER TO EXPUNGE LIS PENDENS

vs.

CLEAR RECON CORP, HSBC BANK

USA N.A., PHH MORTGAGE

CORPORATION,

Defendants.

 

 

 

Upon consideration of Defendant HSBC Bank USA, N.A.’s Motion to Expunge Lis
Pendens, and for good cause shown,

IT IS HEREBY ORDERED that the motion is granted

IT IS FURTHER ORDERED that the Notice of Pendency of Action recorded on
November 4, 2015 in the Carson City Recorder’s Offlce, file number 459099, is hereby expunged

and of no further force or effect.

IT IS SO ORDERED

Date; March 26 ,2019. //&Q¢._'

NHRANDA M. DU
DISTRICT COURT JUDGE

 

